Title: From John Quincy Adams to Thomas Boylston Adams, 21 June 1813
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 39.
St: Petersburg 21. June 1813.

The duplicate of your Account for the year 1811. has at length reached me; but without comment or explanation—Part of it I therefore cannot fully understand—Upon that which is intelligible I shall not multiply remarks, recollecting the destiny which befell those that I had intended exclusively for yourself on a former occasion So far as I can judge I have less inducement to make in this instance observations like those which I ought to perhaps to have withheld before; but the renewal of my thanks for your faithful attention to my concerns and for all the pains you have taken in the Management of my Affairs, ought not in like manner to be omitted.— I repeat them therefore with the warmest acknowledgments.
I have just received information, not officially but through the Newspapers that the American Government has accepted the proffered mediation of the Emperor of Russia, to effect a Peace between the United States and Great Britain; and that Mr Gallatin and Mr Bayard are coming out as Commissioners for that purpose— The Accounts from England lead to the belief that the Emperor’s proposal has not been found so acceptable there as in America, and manifest a probability that it will be declined— The Ministerial Paper the Courier, talks about nailing the flag to the Mast and telling the Emperor of Russia that they will listen to no Mediation upon this subject— The letters from England all agree that this is the general sentiment there, and that this new attempt to restore Peace will prove as abortive as all those that have preceded it
As I learn that Messieurs Gallatin and Bayard were to sail from Philadelphia, about the first of May, I am looking for their arrival every hour— I presume that independent of the Commission for Peace, one of them will also be destined to take my place here, and that the vessel in which they come will afford me an opportunity of returning home with my family.— How long I shall be detained here after their arrival I cannot yet say— If untill the definitive answer from England, upon the mediation, it may be untill August or September— This will leave sufficient time for getting out of the Baltic before the close of the navigable Season, and give us a prospect of reaching home towards the end of the year— I hope to have opportunities of writing to you again previous to our own departure, and after I shall have more certain grounds for determining on the time of our probable return.
“Le moment ou je parle, est déja loin de moi”
This would be the proper motto for the History of Europe during the last twelve Months— The succession of Events has been as momentous and rapid as it ever was at any period in the annals of the world— On the 24th: of last June, Napoleon at the head of at least 300,000 men, entered upon the Russian Territory—in September he was at Moscow— In December he reached Paris, almost literally alone, and his immense host were fattening the crows, and bleaching the frozen fields of Russia and of Poland— In March the Russians were at Berlin and Dresden, Hamburg and Lubeck— On the first and second of May he met them at Lutzen, and at this moment, if for want of better information I can believe common Report he is in or on the Borders of Silesia, with an armistice concluded, and a Russian and a Prussian Plenipotentiary at his Camp— Prussia from his Ally has become his most inveterate foe— Austria I am very positively assured has made the same evolution— But whether she has actually commenced hostilities or not is a problem which time only can solve— The public here are assured in the Gazettes that she has; while in the same Gazettes other Articles affirm that she is in concert with him, to convoke a General Congress of all Europe and the United States of America, to negotiate a genera Peace— Hamburg in the course of a month has passed successively into the hands of Russian, Danish, Swedish, Prussian, Danish again, and finally French troops.— Sweden with a French General at the Head of her army, is in English pay to invade France— Denmark has been wavering between France and the Coalition, ready to take the side of the allies; spurned back into the arms of France; and perhaps at this moment bombarded, and Congreve rocketed again into submission to the allies— All is yet a chaos of Confusion; through which the Elements are barely discernible of a plan attempted to be organized in concert between Russia, Sweden and England; and into which Austria, Prussia, and Denmark were to be drawn— Its first object was the dissolution of the Rhenish Confederation, and a reorganization of the German Empire— Then it would seem Holland was to be restored to the House of Orange, and the Bourbons were to have as much of old France, as a dismemberment to be limited by the moderation of the allies might leave her— The two Battles, of Lutzen, and of Bautzen, though both officially declared here Victories of the allies, appear to have interposed some little obstacle to the immediate execution of this great plan. To the utter astonishment of all Europe, after a series of disasters which would have overwhelmed in irretrievable ruin the oldest and mightiest monarchy of the Globe, Napoleon returned to the field, as formidable as if no misfortune had befallen him. In the first Battle, he fought under great disadvantages, and with a very inferior force— The victory was perhaps equivocal on the day of the battle, but the next day the Russians and Prussians retreated— Three weeks afterwards, having received a reinforcement of 30000 men, they fought another Battle of three days, the 19th: 20th: and 21st: of May; upon the first and second days of which they again claim the victory; but acknowledge a retreat on the third.— A full Month has passed since this last event, and nothing official has been published here of subsequent occurrences— The rumour of an Armistice is very general, but the fact is not publicly acknowledged.— It is not the custom here to publish any news but such as are agreeable— Of the consequences of the battle of Lutzen, nothing was known here, untill the English Newspapers came, containing the French official Relations. From the postponement of public acknowledgement that an armistice has been concluded, it is supposed that it was only for a few days, and that a renewal of hostilities will ensue— Great reinforcements were marching to join the Russian Army— Austrian troops were assembling in Bohemia, to join the allies; and the success of a last effort to whip Denmark into the ranks of the Coalition was to be waited for— We know not even the time to which the Armistice was limited— The Reports are 40 hours—3 days—15 days—40 days—and we know not where the head-quarters of either of the armies were.
Yours affectionately
A.
P. S. I enclose a letter, which I presume is for my Sister—if she is at Quincy remember me affectionately to her— I cannot write upon a subject which has given her much concern— To tell how much it has given and still gives me would be useless— To aggravate her feelings would be unkind—to alleviate them is impossible— Remember me most kindly also to your wife and Children.

